Citation Nr: 1438178	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  09-20 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1975 and from June 1977 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran's service connection claim for a lumbar spine disability was originally denied in an August 1999 rating decision based on lack of a current disability.  The Veteran was notified of the outcome and did not file a notice of disagreement within one year, nor was any additional evidence pertinent to the claim received within one year of the decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  As a result, the rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1105. 

However, the RO subsequently received official service department records in January 2014 that were pertinent to the Veteran's claim and had not been associated with the file when the RO first decided the claim in August 1999.  Under 38 C.F.R. § 3.156(c), additional relevant records from a service department must be considered without regard to finality; such that the Veteran's claim as denied by the August 1999 rating decision must be reconsidered.  The claim has thus been recharacterized to reflect the change in procedural status.

In July 2014, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

At the Veteran's July 2014 Board hearing, he reported receiving VA treatment beginning in 1998 at the outpatient clinic in Austin, Texas.  The only VA treatment records associated with the Veteran's claims file are dated from October 2007 to February 2008, and there is no indication that the RO attempted to retrieve any prior VA treatment records.  On remand, the RO must obtain all outstanding VA treatment records, including those from the VA outpatient clinic in Austin, Texas dated since 1998. 

The Veteran was provided a VA spine examination in December 2013, with an addendum opinion in January 2014.  The examiner, a physician's assistant, based his medical opinion on a finding that the Veteran's back symptoms began in 2011.  However, according to the private medical opinion submitted in January 2009 and the Veteran's Board testimony from July 2014, the Veteran reported that his low back pain began during service when he was involved in a helicopter accident, and that the symptoms have continued since that time.  His wife also testified to the Veteran's longstanding history of back discomfort that began in service.  

The VA examiner also based his medical opinion on a finding that there was no active duty record associated with back pain and that "the record is silent for this issue."  However, the Veteran's January 1984 separation examination included a notation of back pain caused by an aircraft accident in 1974, and service treatment records from December 1978 and May 1983 contained complaints of back pain.  

As a result of the foregoing, another VA medical opinion (with additional VA examination if deemed necessary) is required to fully address the back complaints noted in the Veteran's service treatment records and the lay testimony from the Veteran and his wife as to the onset of his back symptoms in service. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, to specifically include, but not limited to, records from the VA outpatient clinic in Austin, Texas dating from 1998 to the present.  Associate any available records, physically or electronically, with the Veteran's claims file. 

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms relating to his low back disability.  He should be provided an appropriate amount of time to submit this additional lay evidence.

3.  After the above development has been completed, obtain a VA medical opinion from an individual with the appropriate expertise addressing whether it is at least as likely as not that the Veteran's low back disability had its onset in service or is otherwise related to service.  The Veteran should be provided a new VA examination if deemed necessary for preparation of the VA opinion.  

The Veteran's claims file should be reviewed by the examiner, and the examiner should consider and discuss the following evidence in his or her report:

* A January 1984 separation examination noting back pain caused by an aircraft accident in 1974. 

* Service treatment records from December 1978 and May 1983 reflecting complaints of back pain. 

* The Veteran's July 2014 Board testimony as to experiencing back pain during service and since service. 

* The Veteran's wife's testimony that the Veteran experienced back discomfort during service and since service. 

A complete explanation must be provided to support any opinion expressed.  

If the examiner cannot provide the requested opinion without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).   

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



